DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
Formal Matters
Applicant’s amendment and arguments filed on August 11, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1, 3-4, 7-9, 12-14, 16-18, and 21-23 are pending. Claims 1, 3-4, 7-8, 12, 14, and 21-23 are under consideration in the instant office action. Claims 9, 13 and 16-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claims. Claims 21-23 are newly added. Claims 2, 5-6, 10-11, 15, and 19-20 are canceled. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.

 Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-8, 12, 14, and newly added claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso et al. ((Chem. Mater., 11, 3309-3314, 1999, previously cited) and Deng et al. (Biomaterials 32, 4976-4986, 2011, previously cited) and Mao et al. (Biomaterials 24, 1067-1074, 2003, previously cited). 
Note: The examiner would like to clarify applicant’s election from example 6 as clarified by applicant’s attorney previously that a hybrid hollow capsule was chitosan and 7 nm Ludox SM colloidal silica particles were alternately coated onto spherical calcium carbonate sacrificial particles. Applicant has received examination on the merits based on this election and examination is solely based on the elected invention. 
Applicants’ claims
Applicants claim a hollow microcapsule.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Caruso et al. teach in the abstract uniform inorganic and hybrid inorganic-organic hollow microspheres have been produced by coating colloidal core templates with alternating layers of oppositely charged nanoparticles and polymer, and thereafter removing the core either by heating or chemical treatment. The multilayers were constructed by consecutively depositing the nanoparticles and polymer onto the colloidal templates, utilizing the electrostatic attraction between the particles and polymer for layer build-up. Hollow silica spheres were obtained by calcining polymer latex spheres coated with multilayers of silica nanoparticles (SiO2) bridged by polymer [poly- (diallyldimethylammonium chloride) (PDADMAC)]. Exposure of SiO2/PDADMAC multilayer coated polymer latex colloids to acidic solutions, dimethyl sulfoxide, or tetrahydrofuran yielded hollow composite silica-polymer spheres. The fabricated hollow spheres have been characterized using scanning and transmission electron microscopy. The approach employed is well suited to generating hollow spheres of controlled diameter, wall thickness, and composition. Yet another method to produce hollow microspheres is to employ sacrificial cores: in this approach a coating is deposited on the core as a result of controlled surface precipitation of inorganic molecular precursors from solution or direct surface reactions, and the core can be subsequently removed by heating (calcination) or by dissolution in a solvent (see page 3309). Herein we report an alternative procedure for fabricating hollow microspheres from colloidal core-nanocomposite multilayer shell particles. Using the colloid as a sacrificial core, hollow microspheres are produced following core removal. Unlike previous studies where the particle coating is achieved via surface precipitation or reaction with organic precursors, in the current work the multilayers are assembled by the sequential adsorption of layers of preformed silica nanoparticles (SiO2), of ∼30 nm diameter, and positively charged polymer [poly(diallyldimethylammonium chloride) (PDADMAC)] (Scheme 1) (see page 3310).
 Caruso et al. teach as follows:

    PNG
    media_image1.png
    355
    345
    media_image1.png
    Greyscale


Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Caruso et al.do not specifically teach chitosan as a polycation layer that is applied on the silica. This deficiency is cured by the teachings of Deng et al.
Deng et al. discloses hollow chitosan-silica nanospheres (see title). Deng et al. in the abstract discloses promising drug nanocarriers consisting of mono-dispersed and pH sensitive chitosan silica hollow nanospheres (CS-SiO2 HNPs) suitable for breast cancer therapy are produced and investigated. The SiO2 HNPs are fabricated using a one-step, one-medium process which obviates the need for post-treatment to remove the templates, additional dissolution, or calcination. Taking advantage of the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS), cationic polysaccharide-chitosan decorates the surface and produces pH sensitive CS-SiO2 HNPs. The materials enable controlled release of loaded drugs in pericellular and interstitial environments. In particular, the antibody molecule (to ErbB 2) can be conjugated onto the surface of the CS-SiO2 HNPs thereby allowing the hollow nanospheres to serve as a targeted delivery agent to breast cancer cells. TNF-a are delivered to MCF-7 breast cancer cells under both in vitro and in vivo conditions to suppress the growth of cancerous cells and even kill them with high therapeutic efficacy. Owing to their hollow inner cavity and porous structures, the CS-SiO2 HNPs are excellent pH-responsive targeted nanocarriers. In this paper, we report a one-step method to fabricate monodispersed SiO2 HNPs and then decorate them with chitosan using the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS). The resulting SiO2 HNPs with a pH-sensitive polyelectrolyte layer are conjugated to the antibody molecule (to ErbB 2) to produce the desired nanocarriers for targeted TNF-a drug delivery to tumor cells (see page 4977). The MCF-7 breast cancer cells were seeded to the wells containing coverslips at 103 cells/well. After two days, the same volume of CS-SiO2 HNPs conjugated with the antibody, blank CS-SiO2 HNPs, and PBS solution were added to the wells. The final concentration of the nanospheres in the cell wells was controlled to within 0.1 and 0.5 mg/mL. After further incubation for 1 h, the solution was discarded. The cells were fixed with 3e5% glutaraldehyde (w/v, versus pH 7.4 PBS) after rinsing thoroughly thrice for at least 10 min each time. After discarding the fixative, ethanol solutions with different concentrations of 25%, 50%, 75%, 90%, and 100% were employed to dehydrate the cells after washing. Scanning electron microscopy (SEM) was used to observe the cells treated by the nanospheres after critical point drying (CPD) and gold coating (see page 4980).
Caruso et al.do not specifically teach the crosslinking is performed with a crosslinking agent at a temperature below 0 oC.. This deficiency is cured by the teachings of Mao et al.
Mao et al. teach Chitosan–gelatin hybrid polymer network scaffolds were prepared via the freeze-drying technique by using the ice microparticle as a porogen. Monolayer and bilayer scaffolds were obtained by using different pre-freezing methods. The novel bilayer scaffolds were prepared via contact with -56 oC lyophilizing plate directly, then lyophilized. The properties of chitosan–gelatin scaffolds, such as microstructure, physical and mechanical and degradable properties, were studied. These results suggested that the porosity and pore size of the scaffolds could be modulated with thermodynamic and kinetic parameters of ice formation. The scaffolds prepared from chitosan and gelatin can be utilized as a promising matrix for tissue engineering. Monolayer scaffold: 2% chitosan solution in 1% acetic acid was mixed with 4% gelatin aqueous solution under agitation for 12 h at 371C; then degassed centrifugally. 0:5 ml; 0.25% glutaraldehyde solution was added in 16 ml mixture solution. The mixture was poured into a 75 mm2 Petri dish. The dishes were placed within a refrigerator to freeze at different temperatures (-20 oC, -40 oC, -60 oC) for 12 h: Then the frozen hydrogel in dish was lyophilized within a freeze-dryer (Chaist, Alpha 2.4) for 32 h: The porous scaffold obtained was washed with double-distilled water and then treated with 5% sodium boro-hydride aqueous solution to block non-reacted aldehyde groups. After washing in water the porous and freeze-drying scaffold was fabricated (page 1068). Mao et al. teach preparation of bilayer scaffold as follows: 2% chitosan in 1% acetic acid solution and 4% gelatin aqueous solution were mixed according to a suitable ratio at 371C for 12 h: 0:5 ml 0.25% glutaraldehyde solution (crosslinking chemical) was incorporated into 16 ml mixture. The condense plate of freeze-dryer was set to -56 oC: The Petri dishes containing the mixture were brought into contact with the cool plate at low temperature directly for 12 h and then they were lyophilize treated as for monolayer scaffold. The mean pore size in the loose layer was 10±27 microns; which was similar to that of monolayer scaffold, however their pore arrangement makes a difference between them. The pore arrangement of bilayered scaffold was well regulated, which arranged perpendicularly to the freezing plate. The pore configuration of monolayer scaffold was ruleless (cf. Fig. 1) (see page 1069). Pre-freezing temperature is another parameter, which has effect on mean pore sizes in addition to chitosan– gelatin composition concentration. As shown in Fig. 7, the mean pore diameter could be modulated within the range 50–300 mm; by changing the pre-freezing temperature and the cooling rates. The sponge scaffold with even pore size can be fabricated. The pore sizes becomes smaller and pore walls thinner, while interconnectivity increases along with declining pre-freezing temperature (page 1069).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Caruso et al. by putting chitosan as the positively charged layer because Deng et al. teach chitosan silica hollow nanospheres (CS-SiO2 HNPs) as useful hollow nanospheres. One of ordinary skill in the art would have been motivated to utilize the Silica/chitosan hollow microsphere or nanospher because Deng et al. teach that  Deng et al. in the abstract discloses promising drug nanocarriers consisting of mono-dispersed and pH sensitive chitosan silica hollow nanospheres (CS-SiO2 HNPs) suitable for breast cancer therapy are produced and investigated. The SiO2 HNPs are fabricated using a one-step, one-medium process which obviates the need for post-treatment to remove the templates, additional dissolution, or calcination. Taking advantage of the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS), cationic polysaccharide-chitosan decorates the surface and produces pH sensitive CS-SiO2 HNPs. The materials enable controlled release of loaded drugs in pericellular and interstitial environments. In particular, the antibody molecule (to ErbB 2) can be conjugated onto the surface of the CS-SiO2 HNPs thereby allowing the hollow nanospheres to serve as a targeted delivery agent to breast cancer cells. TNF-a are delivered to MCF-7 breast cancer cells under both in vitro and in vivo conditions to suppress the growth of cancerous cells and even kill them with high therapeutic efficacy. Owing to their hollow inner cavity and porous structures, the CS-SiO2 HNPs are excellent pH-responsive targeted nanocarriers. In this paper, we report a one-step method to fabricate monodispersed SiO2 HNPs and then decorate them with chitosan using the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS). An ordinary skill would have had a reasonable chance of success to combine the teachings of Caruso et al. and Deng et al. because both references teach hollow microspheres and nanospheres made by layering negatively charged and positively charged molecules.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Caruso et al. by performing the crosslinking with a crosslinking agent at a temperature below 0 oC because Mao et al. teach Chitosan–gelatin hybrid polymer network scaffolds were prepared via the freeze-drying technique by using the ice microparticle as a porogen. Monolayer and bilayer scaffolds were obtained by using different pre-freezing methods. The novel bilayer scaffolds were prepared via contact with -56 oC lyophilizing plate directly, then lyophilized. The properties of chitosan–gelatin scaffolds, such as microstructure, physical and mechanical and degradable properties, were studied. These results suggested that the porosity and pore size of the scaffolds could be modulated with thermodynamic and kinetic parameters of ice formation. The scaffolds prepared from chitosan and gelatin can be utilized as a promising matrix for tissue engineering. Monolayer scaffold: 2% chitosan solution in 1% acetic acid was mixed with 4% gelatin aqueous solution under agitation for 12 h at 371C; then degassed centrifugally. 0:5 ml; 0.25% glutaraldehyde solution was added in 16 ml mixture solution. The mixture was poured into a 75 mm2 Petri dish. The dishes were placed within a refrigerator to freeze at different temperatures (-20 oC, -40 oC, -60 oC) for 12 h: Then the frozen hydrogel in dish was lyophilized within a freeze-dryer (Chaist, Alpha 2.4) for 32 h: The porous scaffold obtained was washed with double-distilled water and then treated with 5% sodium boro-hydride aqueous solution to block non-reacted aldehyde groups. After washing in water the porous and freeze-drying scaffold was fabricated (page 1068).  One of ordinary skill in the art would have been motivated to perform the crosslinking in temperatures as recited in a bilayer porous microstructure or hybrid porous scaffold formation Mao et al. teach preparation of bilayer scaffold as follows: 2% chitosan in 1% acetic acid solution and 4% gelatin aqueous solution were mixed according to a suitable ratio at 371C for 12 h: 0:5 ml 0.25% glutaraldehyde solution (crosslinking chemical) was incorporated into 16 ml mixture. The condense plate of freeze-dryer was set to -56 oC: The Petri dishes containing the mixture were brought into contact with the cool plate at low temperature directly for 12 h and then they were lyophilize treated as for monolayer scaffold. The mean pore size in the loose layer was 10±27 microns; which was similar to that of monolayer scaffold, however their pore arrangement makes a difference between them. The pore arrangement of bilayered scaffold was well regulated, which arranged perpendicularly to the freezing plate. The pore configuration of monolayer scaffold was ruleless (cf. Fig. 1) (see page 1069). Pre-freezing temperature is another parameter, which has effect on mean pore sizes in addition to chitosan– gelatin composition concentration. As shown in Fig. 7, the mean pore diameter could be modulated within the range 50–300 mm; by changing the pre-freezing temperature and the cooling rates. The sponge scaffold with even pore size can be fabricated. The pore sizes becomes smaller and pore walls thinner, while interconnectivity increases along with declining pre-freezing temperature (page 1069). It must be recognized that the crosslinking agent glutaraldehyde is added at -56 degrees which clearly meet the required limitation of claim 1. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Caruso et al. and Mao et al. because they both teach chitosan based bilayer hybrid micorcapsules or scaffolds. With regard to the new limitation added in claim 1 since the combination teachings of the prior art references meet the structure, as claimed the alleged property as in the new limitation reciting “the hollow microcapsule has elasticity to be deformed in application of external force thereto and to be recovered to an original shape thereof when the external force is removed therefrom.” would necessarily be there as it is an innate property of the microspheres.
Response to Applicant’s arguments
Applicant argues that In the Examiner Interview dated January 22, 2021, Examiner Kassa kindly suggested Applicant to amend claim 1 to a product-by-process form based on instant Example 6 to advance the prosecution process. Applicant thanks the Examiner for that suggestion, and has amended claim 1 accordingly. Applicant respectfully submits that Caruso, deng and Mao, either alone or in combination, fail to teach or suggest the features of claim 1.
MPEP states that “The structure implied by the process steps should be considered when
assessing the patentability of product-by-process claims over the prior art” (MPEP 2113). Here, the process as recited in claim 1 implies a layered structure including an inner layer, and an organic-inorganic complex layer over the inner layer. Also, polymer portions in the inner layer and the organic-inorganic complex layer are crosslinked by a crosslinking agent at a temperature below 0 °C. All of the applied references fail to teach or suggest the structure implied by the process recited in claim 1, and fail to provide one of ordinary skill in the art with motivations to arrive at the recited features. Applicant argues the hollow chitosan-silica of Deng neither has multiple organic-inorganic complex layers, nor is crosslinked.
The above assertions are not found persuasive because first the examiner continues to remind applicant that the claims are examined with respect to the elected species structure of example 6 which is a chitosan-silica hollow microcapsule or microsphere. The examiner reminds applicant that one of ordinary skill in the art looking Caruso et al. and Deng will clearly understand that Caruso et al. is making multilayered hollow microcapsules utilizing the charge differences of the polyelectrolytes. In the instant case a positively charged chitosan and a negatively charged silica. The examiner provided a proper motivation why one of ordinary skill in the art would have been motivated to utilize chitosan as the positively charged polyelectrolyte. It is within the purview of one of ordinary skill in the art to make as many layers as possible by utilizing the charge differences of each of the layers. With regard to the crosslinking temperature yes the examiner advised applicant to make the claims in a product-by-process format if Applicant is going to provide data showing the process followed by Applicant will result in a structurally different product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). Applicant has not provided any data wherein the crosslinking step and temperature imparting structural difference. Furthermore, with regard to crosslinking at below zero degree temperature the examiner provided It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Caruso et al. by performing the crosslinking with a crosslinking agent at a temperature below 0 oC because Mao et al. teach Chitosan–gelatin hybrid polymer network scaffolds were prepared via the freeze-drying technique by using the ice microparticle as a porogen. Monolayer and bilayer scaffolds were obtained by using different pre-freezing methods. The novel bilayer scaffolds were prepared via contact with -56 oC lyophilizing plate directly, then lyophilized. The properties of chitosan–gelatin scaffolds, such as microstructure, physical and mechanical and degradable properties, were studied. These results suggested that the porosity and pore size of the scaffolds could be modulated with thermodynamic and kinetic parameters of ice formation. The scaffolds prepared from chitosan and gelatin can be utilized as a promising matrix for tissue engineering. Monolayer scaffold: 2% chitosan solution in 1% acetic acid was mixed with 4% gelatin aqueous solution under agitation for 12 h at 371C; then degassed centrifugally. 0:5 ml; 0.25% glutaraldehyde solution was added in 16 ml mixture solution. The mixture was poured into a 75 mm2 Petri dish. The dishes were placed within a refrigerator to freeze at different temperatures (-20 oC, -40 oC, -60 oC) for 12 h: Then the frozen hydrogel in dish was lyophilized within a freeze-dryer (Chaist, Alpha 2.4) for 32 h: The porous scaffold obtained was washed with double-distilled water and then treated with 5% sodium boro-hydride aqueous solution to block non-reacted aldehyde groups. After washing in water the porous and freeze-drying scaffold was fabricated (page 1068).  One of ordinary skill in the art would have been motivated to perform the crosslinking in temperatures as recited in a bilayer porous microstructure or hybrid porous scaffold formation Mao et al. teach preparation of bilayer scaffold as follows: 2% chitosan in 1% acetic acid solution and 4% gelatin aqueous solution were mixed according to a suitable ratio at 371C for 12 h: 0:5 ml 0.25% glutaraldehyde solution (crosslinking chemical) was incorporated into 16 ml mixture. The condense plate of freeze-dryer was set to -56 oC: The Petri dishes containing the mixture were brought into contact with the cool plate at low temperature directly for 12 h and then they were lyophilize treated as for monolayer scaffold. The mean pore size in the loose layer was 10±27 microns; which was similar to that of monolayer scaffold, however their pore arrangement makes a difference between them. The pore arrangement of bilayered scaffold was well regulated, which arranged perpendicularly to the freezing plate. The pore configuration of monolayer scaffold was ruleless (cf. Fig. 1) (see page 1069). Pre-freezing temperature is another parameter, which has effect on mean pore sizes in addition to chitosan– gelatin composition concentration. As shown in Fig. 7, the mean pore diameter could be modulated within the range 50–300 mm; by changing the pre-freezing temperature and the cooling rates. The sponge scaffold with even pore size can be fabricated. The pore sizes becomes smaller and pore walls thinner, while interconnectivity increases along with declining pre-freezing temperature (page 1069). It must be recognized that the crosslinking agent glutaraldehyde is added at -56 degrees which clearly meet the required limitation of claim 1. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Caruso et al. and Mao et al. because they both teach chitosan based bilayer hybrid micorcapsules or scaffolds. With regard to the new limitation added in claim 1 since the combination teachings of the prior art references meet the structure, as claimed the alleged property as in the new limitation reciting “the hollow microcapsule has elasticity to be deformed in application of external force thereto and to be recovered to an original shape thereof when the external force is removed therefrom.” would necessarily be there as it is an innate property of the microspheres. Caruso et al. teach hybrid inorganic-organic hollow microspheres have been produced by coating colloidal core templates with alternating layers of oppositely charged nanoparticles and polymer, and thereafter removing the core either by heating or chemical treatment. The multilayers were constructed by consecutively depositing the nanoparticles and polymer onto the colloidal templates, utilizing the electrostatic attraction between the particles and polymer for layer build-up. Deng et al. need not teach a plurality of organic-inorganic complex layers since Caruso et al. already teaches multiple layers. Furthermore, Deng et al. does teach method to fabricate monodispersed SiO2 HNPs and then decorate them with chitosan using the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS).
New Rejections
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso et al. ((Chem. Mater., 11, 3309-3314, 1999, previously provided), Deng et al. (Biomaterials 32, 4976-4986, 2011, previously provided) and Mao et al. (Biomaterials 24, 1067-1074, 2003, previously provided) as applied to claims 1, 3-4, 7-8, 12, 14, and newly added claim 21 above, and further in view of Celeste (WO 2009/140018, newly provided).
Applicants’ claims
Applicants claim a hollow microcapsule.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
The teachings of Caruso et al., Deng et al. and Mao et al. are set forth above and are incorporated herein by reference. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Caruso et al., Deng et al., and Mao et al. do not specifically teach the hollow microcapsule is comprised in a drug delivery carrier which will be triggered by mechanical stimuli to release active. This deficiency is cured by the teachings of Celeste.
Celeste teaches a composition comprising a substrate having adhered thereto one or more microcapsules comprising one or more polymers encapsulating one or more agents to be delivered,, such that said one or more agents to be delivered are released upon exposure to appropriate conditions (see claim 1). The microcapsules can be applied to any suitable substrate, including paper, waxed paper, plastic (e.g., hard or soft plastics such as plastic bags and plastic wrap) , glass, styrene, fiber (e.g., cloth) , filter paper, tea bags, coffee flavor pods and discs, aluminum foil and the like. The substrate surface may be unmodified or may be modified prior to application of the microcapsules to improve the adherence of the microcapsules to the substrate. For example, the substrate can be etched by chemical or mechanical means to allow for an improved bond between the microcapsules and the substrate . Alternatively or additionally, a suitable binding agent can be applied to the surface of the substrate to adhere or affix the microcapsules to the surface (see page 12). A composition according to claim 1 wherein the one or more agents to be delivered are selected from the group consisting of one or more flavorings, aromas, fragrances, colorings, pharmaceuticals, herbal remedies, vitamins, minerals, medicinal reparations, cosmetics, cosmetic agents, chemical agents, analytical agents, food additives, and beverage additives (see claim 6). Examples of pharmaceuticals and medicinal preparations suitable for use in the invention include any orally administrable agent including, but not limited to, vaccines, pain relievers, antibiotics, cough suppressants, cold remedies, antacids, etc. Suitable herbal remedies and dietary supplements include, but are not limited to, acacia, ginseng, ginkgo, Echinacea, flaxseed, flaxseed oil, Hoodia, lycopene, lutein, and coenzyme QlO . Vitamins and minerals may include without limitation vitamins A, B (thiamine, riboflavin, niacin, pantothenic acid, biotin, vitamin B-6, vitamin B-12 and folate) , C, D, E, and K, iron, calcium, magnesium, selenium, and zinc. Food and beverage additives suitable for use in the invention include, for example, antioxidants, antimicrobial agents, emulsifiers, and stabilizers. Compositions of the invention are particularly well suited to microdosing applications. Appropriate cosmetics or cosmetic agents for use in the invention include, but are not limited to, organic and synthetic agents such as Retinol®, skin care agents such as creams and lotions, teeth cleaning and whitening agents, nail care agents, perfumes, lipsticks, sunscreens, hair color, mascara, and chemical peels (see pages 9-10).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Caruso et al., Deng et al, and Mao et al. by incorporating the microcapsules in a drug deliver device because Celeste teaches a composition comprising a substrate having adhered thereto one or more microcapsules comprising one or more polymers encapsulating one or more agents to be delivered,, such that said one or more agents to be delivered are released upon exposure to appropriate conditions (see claim 1). The microcapsules can be applied to any suitable substrate, including paper, waxed paper, plastic (e.g., hard or soft plastics such as plastic bags and plastic wrap) , glass, styrene, fiber (e.g., cloth) , filter paper, tea bags, coffee flavor pods and discs, aluminum foil and the like. The substrate surface may be unmodified or may be modified prior to application of the microcapsules to improve the adherence of the microcapsules to the substrate. For example, the substrate can be etched by chemical or mechanical means to allow for an improved bond between the microcapsules and the substrate . Alternatively or additionally, a suitable binding agent can be applied to the surface of the substrate to adhere or affix the microcapsules to the surface (see page 12). A composition according to claim 1 wherein the one or more agents to be delivered are selected from the group consisting of one or more flavorings, aromas, fragrances, colorings, pharmaceuticals, herbal remedies, vitamins, minerals, medicinal reparations, cosmetics, cosmetic agents, chemical agents, analytical agents, food additives, and beverage additives (see claim 6). Examples of pharmaceuticals and medicinal preparations suitable for use in the invention include any orally administrable agent including, but not limited to, vaccines, pain relievers, antibiotics, cough suppressants, cold remedies, antacids, etc. Suitable herbal remedies and dietary supplements include, but are not limited to, acacia, ginseng, ginkgo, Echinacea, flaxseed, flaxseed oil, Hoodia, lycopene, lutein, and coenzyme QlO . Vitamins and minerals may include without limitation vitamins A, B (thiamine, riboflavin, niacin, pantothenic acid, biotin, vitamin B-6, vitamin B-12 and folate) , C, D, E, and K, iron, calcium, magnesium, selenium, and zinc. Food and beverage additives suitable for use in the invention include, for example, antioxidants, antimicrobial agents, emulsifiers, and stabilizers. Compositions of the invention are particularly well suited to microdosing applications. Appropriate cosmetics or cosmetic agents for use in the invention include, but are not limited to, organic and synthetic agents such as Retinol®, skin care agents such as creams and lotions, teeth cleaning and whitening agents, nail care agents, perfumes, lipsticks, sunscreens, hair color, mascara, and chemical peels (see pages 9-10). One of ordinary skill in the art would have been motivated to do so because Celeste teach that the microcapsule containing drug delivery carriers have many applications in which it would be useful to have a safe, simple and reliable means for latent release of agents into the environment, such as into a liquid or high moisture environment. There are many examples of applications in the pharmaceutical, food, cosmetic, and analytical industries in which such a release or delivery system would be useful (see page 1). An ordinary skill would have had a reasonable chance of success to combine the teachings of Caruso et al. Deng et al., Mao et al., and Celeste because all of the references teach microspheres for the delivery of active agents.
Claims 1, 3-4, 7-8, 12, 14, and newly added claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (DARU, 19(1), 41-46, 2011, newly cited), Gao et al. (JOURNAL OF MATERIALS CHEMISTRY B, 3 (9). pp. 1888-1897, 2014), and Celestee (WO 2009/140018, newly provided).
Note: The examiner would like to clarify applicant’s election from example 6 as clarified by applicant’s attorney previously that a hybrid hollow capsule was chitosan and 7 nm Ludox SM colloidal silica particles were alternately coated onto spherical calcium carbonate sacrificial particles. Applicant has received examination on the merits based on this election and examination is solely based on the elected invention. 
Applicants’ claims
Applicants claim a hollow microcapsule.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Tiwari et al. teach in the abstract layer-by-layer (LbL) deposition of polyelectrolytes (PEs) has received a great attention in the area of drug delivery due to its simplicity and versatility. This research was aimed to develop multilayered microcapsules through LbL deposition of chitosan (CHI) and sodium alginate (NaALG) and utilize them as vehicle for controlled delivery of isoniazid (INH). CaCO3 particles, prepared by colloidal crystallization of CaCl2 and Na2CO3 solutions, were used as micro-templates for LbL deposition of CHI and NaALG. Subsequent to the deposition, templates were decomposed to obtain hollow microcapsules. Prepared microcapsules were subjected to physicochemical evaluations, drug release and stability studies. Though CaCO3 particles possessed a rough and irregular surface, prepared hollow microcapsules were spherical in shape, having smooth surface and regular thickness. Following deposition of each layer, alternating values of zeta potential were observed, indicating the formation of multilayered films. Microcapsules with 5 bilayers, i.e. (CHI/NaALG)5 provided 39% entrapment efficiency and exhibited a controlled release behavior, lasting up to 24 hrs. An improvement in drug release rate and stability profile of the formulation was observed by increasing the number of deposition steps and performing the crosslinking of polyelectrolytes. This study showed that the prepared formulation could promisingly be utilized as controlled delivery vehicle for INH. Microcapsule suspension was centrifuged at 5000 rpm for 5 min and the supernatant was removed. Microcapsule pellet was then dispersed in INH solution (2 mg/ml) at room temperature which resulted into spontaneous entrapment of drug into the formulation. After being incubated for 2 hrs, the mixture was centrifuged (2000 rpm/2 min) and INH-loaded microcapsules were washed twice with water. Cross-linking of the formulation was performed by overnight treatment with glutaraldehyde (see page 42). Crosslinking of PEs might have resulted into closing of pores and suppressed the drug loss which could presumably have otherwise occurred during washing of microcapsules (see page 43).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Tiwari et al.do not specifically teach silica as a layer. This deficiency is cured by the teachings of Gao et al.
Gao et al. teach in the abstract many chemical and biomedical systems require delivery and controlled release of small molecules, which cannot be achieved by conventional polyelectrolyte-based layer-by-layer capsules. This work proposes an innovative hybrid microcapsule by incorporating in situ formed silica nanoparticles within or on the shell. The influence of various experimental conditions on the stability, mechanical strength and morphology of capsules was investigated, and characterised by SEM, TEM, XRD, EDX and FTIR. The multifunctional capabilities of formed capsules were examined by encapsulating a small molecule Rhodamine B (Rh-B), which could be further released by an ultrasonic trigger. The results show that in situ formed SiO2 nanoparticles through hydrolysis greatly reduced the permeability of the shell yet with increased mechanical strength and ultrasound response. SiO2 nanoparticles were shown to be distributed on the surface or inside polyelectrolyte shell, acting as supports for free-standing capsules in both liquid and dry environment. Rapid Rh-B molecules release and the fragmentation of the capsule shells were observed under 50W ultrasound irradiation for a few seconds. Such innovative capsules with capability of small molecule encapsulation and high ultrasound sensitivity could be promising for many applications where pulse release of small molecules is required.

Tiwari et al. and Gao et al. do not specifically teach the hollow microcapsule is comprised in a drug delivery carrier which will be triggered by mechanical stimuli to release active. This deficiency is cured by the teachings of Celeste.
Celeste teaches a composition comprising a substrate having adhered thereto one or more microcapsules comprising one or more polymers encapsulating one or more agents to be delivered,, such that said one or more agents to be delivered are released upon exposure to appropriate conditions (see claim 1). The microcapsules can be applied to any suitable substrate, including paper, waxed paper, plastic (e.g., hard or soft plastics such as plastic bags and plastic wrap) , glass, styrene, fiber (e.g., cloth) , filter paper, tea bags, coffee flavor pods and discs, aluminum foil and the like. The substrate surface may be unmodified or may be modified prior to application of the microcapsules to improve the adherence of the microcapsules to the substrate. For example, the substrate can be etched by chemical or mechanical means to allow for an improved bond between the microcapsules and the substrate . Alternatively or additionally, a suitable binding agent can be applied to the surface of the substrate to adhere or affix the microcapsules to the surface (see page 12). A composition according to claim 1 wherein the one or more agents to be delivered are selected from the group consisting of one or more flavorings, aromas, fragrances, colorings, pharmaceuticals, herbal remedies, vitamins, minerals, medicinal reparations, cosmetics, cosmetic agents, chemical agents, analytical agents, food additives, and beverage additives (see claim 6). Examples of pharmaceuticals and medicinal preparations suitable for use in the invention include any orally administrable agent including, but not limited to, vaccines, pain relievers, antibiotics, cough suppressants, cold remedies, antacids, etc. Suitable herbal remedies and dietary supplements include, but are not limited to, acacia, ginseng, ginkgo, Echinacea, flaxseed, flaxseed oil, Hoodia, lycopene, lutein, and coenzyme QlO . Vitamins and minerals may include without limitation vitamins A, B (thiamine, riboflavin, niacin, pantothenic acid, biotin, vitamin B-6, vitamin B-12 and folate) , C, D, E, and K, iron, calcium, magnesium, selenium, and zinc. Food and beverage additives suitable for use in the invention include, for example, antioxidants, antimicrobial agents, emulsifiers, and stabilizers. Compositions of the invention are particularly well suited to microdosing applications. Appropriate cosmetics or cosmetic agents for use in the invention include, but are not limited to, organic and synthetic agents such as Retinol®, skin care agents such as creams and lotions, teeth cleaning and whitening agents, nail care agents, perfumes, lipsticks, sunscreens, hair color, mascara, and chemical peels (see pages 9-10).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Tiwari et al. et al. by putting silica as the negatively charged layer because Gao et al. teach in the abstract many chemical and biomedical systems require delivery and controlled release of small molecules, which cannot be achieved by conventional polyelectrolyte-based layer-by-layer capsules. This work proposes an innovative hybrid microcapsule by incorporating in situ formed silica nanoparticles within or on the shell. The influence of various experimental conditions on the stability, mechanical strength and morphology of capsules was investigated, and characterized by SEM, TEM, XRD, EDX and FTIR. The multifunctional capabilities of formed capsules were examined by encapsulating a small molecule Rhodamine B (Rh-B), which could be further released by an ultrasonic trigger. One of ordinary skill in the art would have been motivated to do so because Gao et al. teach that the results show that in situ formed SiO2 nanoparticles through hydrolysis greatly reduced the permeability of the shell yet with increased mechanical strength and ultrasound response. SiO2 nanoparticles were shown to be distributed on the surface or inside polyelectrolyte shell, acting as supports for free-standing capsules in both liquid and dry environment. Rapid Rh-B molecules release and the fragmentation of the capsule shells were observed under 50W ultrasound irradiation for a few seconds. Such innovative capsules with capability of small molecule encapsulation and high ultrasound sensitivity could be promising for many applications where pulse release of small molecules is required (see abstract). An ordinary skill would have had a reasonable chance of success to combine the teachings of Tiwari et al.  and Gao et al. because both references teach hollow microspheres for the delivery of actives. With regard to the crosslinking temperature process step the claim is written in a product-by-process format. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). Applicant has not provided any data wherein the crosslinking step and temperature imparting structural difference from the prior art.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Tiwari et al. and Gao et al. by incorporating the microcapsules in a drug delivery device because Celeste teaches a composition comprising a substrate having adhered thereto one or more microcapsules comprising one or more polymers encapsulating one or more agents to be delivered,, such that said one or more agents to be delivered are released upon exposure to appropriate conditions (see claim 1). The microcapsules can be applied to any suitable substrate, including paper, waxed paper, plastic (e.g., hard or soft plastics such as plastic bags and plastic wrap) , glass, styrene, fiber (e.g., cloth) , filter paper, tea bags, coffee flavor pods and discs, aluminum foil and the like. The substrate surface may be unmodified or may be modified prior to application of the microcapsules to improve the adherence of the microcapsules to the substrate. For example, the substrate can be etched by chemical or mechanical means to allow for an improved bond between the microcapsules and the substrate . Alternatively or additionally, a suitable binding agent can be applied to the surface of the substrate to adhere or affix the microcapsules to the surface (see page 12). A composition according to claim 1 wherein the one or more agents to be delivered are selected from the group consisting of one or more flavorings, aromas, fragrances, colorings, pharmaceuticals, herbal remedies, vitamins, minerals, medicinal reparations, cosmetics, cosmetic agents, chemical agents, analytical agents, food additives, and beverage additives (see claim 6). Examples of pharmaceuticals and medicinal preparations suitable for use in the invention include any orally administrable agent including, but not limited to, vaccines, pain relievers, antibiotics, cough suppressants, cold remedies, antacids, etc. Suitable herbal remedies and dietary supplements include, but are not limited to, acacia, ginseng, ginkgo, Echinacea, flaxseed, flaxseed oil, Hoodia, lycopene, lutein, and coenzyme QlO . Vitamins and minerals may include without limitation vitamins A, B (thiamine, riboflavin, niacin, pantothenic acid, biotin, vitamin B-6, vitamin B-12 and folate) , C, D, E, and K, iron, calcium, magnesium, selenium, and zinc. Food and beverage additives suitable for use in the invention include, for example, antioxidants, antimicrobial agents, emulsifiers, and stabilizers. Compositions of the invention are particularly well suited to microdosing applications. Appropriate cosmetics or cosmetic agents for use in the invention include, but are not limited to, organic and synthetic agents such as Retinol®, skin care agents such as creams and lotions, teeth cleaning and whitening agents, nail care agents, perfumes, lipsticks, sunscreens, hair color, mascara, and chemical peels (see pages 9-10). One of ordinary skill in the art would have been motivated to do so because Celeste teach that the microcapsule containing drug delivery carriers have many applications in which it would be useful to have a safe, simple and reliable means for latent release of agents into the environment, such as into a liquid or high moisture environment. There are many examples of applications in the pharmaceutical, food, cosmetic, and analytical industries in which such a release or delivery system would be useful (see page 1). An ordinary skill would have had a reasonable chance of success to combine the teachings of Tiwari et al. Gao et al. and Celeste because all of the references teach microspheres for the delivery of active agents.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/Primary Examiner, Art Unit 1619